Citation Nr: 0945727	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a tremor disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1982 to October 1986.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to warrant 
reopening claims of entitlement to service connection for 
post traumatic stress disorder (PTSD) with tremors to include 
depression, anxiety, panic disorder, suicidal thoughts, sleep 
problems, lack of attention and agoraphobia and alcohol 
addiction.  The RO had previously denied entitlement to 
service connection for PTSD with a tremor disorder in an 
unappealed rating decision from July 2003.  The Board 
additionally notes that claims for entitlement to service 
connection for PTSD and alcohol abuse were withdrawn in 
January 2006 and May 2006, respectively.  38 C.F.R. § 20.204 
(2009).  In May 2009, the Board denied entitlement to service 
connection a disability manifested by depression, anxiety, 
panic disorder, suicidal thoughts, sleep problems, lack of 
attention and agoraphobia and reopened and remanded the claim 
seeking entitlement to service connection for a tremor 
disorder for further development.  

The Board notes that in March 2006 correspondence, the 
Veteran requested a Decision Review Officer (DRO) hearing, 
however, in May 2006 the Veteran's representative cancelled 
the DRO hearing request in lieu of an informal hearing 
conference.  Also, on his March 2006 Form 9, the Veteran 
requested a hearing before a member of the Board, however, he 
did not appear for his March 2008 Travel Board hearing and 
good cause has not been shown.  



FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the 
Veteran's tremor disorder pre-existed his entry into active 
duty service.

2.  The evidence clearly and unmistakably shows that the 
Veteran's pre-existing tremor disorder underwent no permanent 
increase in severity during service.


CONCLUSION OF LAW

A tremor disorder was neither incurred in nor aggravated by 
active duty service.  38 U.S.C.A. § 1110, 1111, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2005, prior 
to the date of the issuance of the appealed September 2005 
rating decision.
The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, he was afforded a VA 
examination in May 2006 and June 2009 that were fully 
adequate for the purposes of determining whether or not his 
tremor disability pre-existed service and was aggravated 
during service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Factual Background, Criteria, & Analysis

The Veteran seeks service connection for his tremor disorder, 
to include as due to aggravation.  However, for the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 


Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, as the Veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service. Id.

A review of the appellant's service treatment records (STR's) 
reveal that complaints, treatment, or findings relating to a 
tremor disorder were not found on the his March 1982 
enlistment examination or report of medical history.  As 
such, the presumption of soundness attaches and the Board 
will inquire whether clear and unmistakable evidence exists 
to rebut it.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. Id.  The Board must follow the 
precedent opinions of the General Counsel. 38 U.S.C.A. § 
7104(c) (West 2002).
As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under § 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the appellant's disability pre-existed service. 

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

STR's showed that in July 1982, the Veteran was seen for 
complaints of all of his muscles uncontrollably twitching in 
the middle of the night.  He also had complaints of excess 
hand shaking and feeling nervous since day one of entry into 
boot camp.  In June 1984, he was seen for complaints of the 
"shakes".  He indicated that he had a persistent fine 
tremor over his entire body for the past three to four years.  
He was diagnosed with a fine involuntary tremor.  A June 1984 
consultation report noted that he had a progressive tremor 
over the last four years that was gradually getting worse.  
On October 1986 separation report of medical history, it was 
noted that he had nervous tremors that were medically 
evaluated and not considered disabling.  

Post service medical records included, August 2000 to 
September 2000 and December 2002 treatment records from 
Patrick B. Harris Psychiatric Hospital which noted the 
Veteran's reports of having tremors.  He was diagnosed with a 
history of familial tremors.

Treatment records considered in conjunction with the 
Veteran's award Social Security Administration (SSA) 
disability benefits for affective/mood disorders and anxiety 
related disorders include records dated May to September 2000 
from Greenville VA. Hospital System, duplicate Patrick B. 
Harris Psychiatric Hospital and VA records, and February 2001 
Vocational Rehabilitation Department records that showed that 
the Veteran had a severe motor tremor.  In February 2001, the 
Veteran's mother reported a medical history of first noticing 
the Veteran shaking when he was only three years old.  

August 2001 to May 2006 treatment records from Columbia VA 
Medical Center (VAMC) included an August 2001 record that 
reported a history of the Veteran having tremors that began 
in childhood.  

On May 2006 VA medical examination, the Veteran reported that 
he noticed his tremors when he was 15 years old.  He reported 
that he had a niece and a grandmother who had the same 
condition.  

On May 2009 VA examination, it was noted that the claims file 
was reviewed.  The examiner noted treatment for tremors in 
service and that in June 1984 the Veteran reported that he 
had a fine tremor over his entire body for three to four 
years.  During the examination, the Veteran stated that he 
had a tremor in his hands with an onset in the 1970's, prior 
to military service.  After examination, the diagnosis was 
benign essential tremor.  The examiner opined that the 
disorder was not congenital in that it was not present at 
birth.  It was likely genetic and perhaps in that sense might 
be considered developmental, however, he could state with 
more certainty that it was an acquired disorder that came on 
when the Veteran was in his teens.  The examiner opined that 
it was at least as likely as not that the tremor disorder 
pre-existed service.  The examiner reasoned that the Veteran 
himself reported that it pre-existed service, and STR's dated 
in 1984 reported that the tremor had been present for three 
to four years, which indicated that it pre-existed service.  

After reviewing the medical evidence as well as the Veteran's 
own assertions, the Board concludes that there is clear and 
unmistakable evidence sufficient to rebut the presumption 
that the Veteran was sound at entry to service.  See Wagner, 
supra; VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The appellant contends that his tremor disorder was 
aggravated during service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In an attempt to 
determine whether the Veteran's tremor disorder was 
aggravated, the appellant was sent for a VA examination in 
June 2009. He said that his tremor gradually worsened through 
the years and increased during periods of stress.  He stated 
that he was not aware that the military service particularly 
increased the severity of his tremor.  The examiner opined 
that it was at least as likely as not that any increase in 
disability during service was due to the natural progression 
of the pre-existing condition.  The examiner based the 
opinion on the Veteran's history as well as the knowledge of 
the Veteran's present condition and a review of handwriting 
samples contained in the Veteran's claims file collected over 
the years.  This was the sole medical opinion that was 
offered regarding the question of aggravation in this case.  
The Board finds that the June 2009 medical opinion, based on 
the medical education and experience of the examiner, is more 
probative than the opinion offered by the Veteran, a 
layperson without medical training.

The Board finds this to be clear and unmistakable evidence 
sufficient to rebut the presumption of aggravation.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  There is no 
indication that the appellant completed his term of service 
with a disability separation.  The first post service record 
relating to a tremor disorder is dated in February 2001, 
approximately 15 years post service, and neither does this 
record nor do the subsequent medical records associated with 
the claims file indicate that there was an increase in 
severity of the preexisting condition in service beyond 
natural progression. 


ORDER

Entitlement to service connection for a tremor disorder is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


